NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3 and 8 are objected to because of informalities.
Claims 1-10 are rejected under 35 U.S.C. 112(b) as being unpatentable.
Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable.

Specification
TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required.

Claim Objections
Claims 3 and 8 objected to because of the following informalities:  
Claim 3 recites “the smallest remaining operating rate.” It appears that the claim should recite “a smallest remaining operating rate.”
Claim 8 recites “the read-out throughput.” It appears that the claim should recite “a read-out throughput.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1, 9 and 10 recite “generate, when detecting a failure of a storage device belonging to a first volume that is generated with the plurality of storage devices, a second volume having a remaining operating rate equal to or larger than an access frequency of the first volume and satisfying a required capacity of the first volume, with a storage device in an operating state of the plurality of storage devices.” It is not clear whether “a storage device in an 
Claim 2 recites “calculate the remaining operating rate by subtracting a total of access frequencies of a plurality of volumes that are generated with the plurality of storage devices from real operating rates of the plurality of storage devices.” First, based on the broadest reasonable interpretation of “real,” it is not clear what the difference between the terms “remaining operating rate” and “real operating rate” is, as a remaining operating rate is a real operating rate. Next, it is not clear what is being calculated. The remaining operating rate, as recited in claim 1, is the remaining rate for the second volume, not a plurality of volumes. Subtracting total access frequencies of a plurality of volumes from real operating rates of the plurality of volumes does not result in a remaining operating rate for the second volume, but rather results in a quantity for a plurality of volumes. It is not clear whether the remaining quantity is an access frequency, an operating rate, or whether the access frequency is the equivalent of an operating rate. For examination, the claim will be interpreted as subtracting the total of used access frequency from the total lifetime access frequency of the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tamilarasan et al. (US 10,082,965) and Joshi et al. (US 2016/0070628).
Regarding claim 1, Tamilarasan et al. disclose: 
A storage apparatus, comprising: 
a plurality of storage devices (FIG. 5 Pool of Storage Devices 530); and 
a processor coupled to the plurality of storage devices (FIG. 5 Storage Processor (SP) 114) and configured to: 
generate (FIG. 7 S114 Initiating a Rebuild Process; Col 10, line 19:  spare drives 560 that may be used to swap out failed drives using a rebuild technique), when detecting a failure of a storage device belonging to a first volume that is generated with the plurality of storage devices (FIG. 7 S110 Identify RAID Group Flash Drive Needs to Be Replaced; Col 14, line 66:  In step S110, a RAID group (i.e. a first volume) flash drive is identified as needing to be replaced. This may occur when a flash drive fails unexpectedly; Col 5, line 58:  An LV or LUN (logical unit number) may be used to refer to the foregoing logically defined devices or volumes; FIG. 3 RAID groups RG 108 correspond to LU 110), a second volume (the RAID group with the spare drive replacing the failed drive) having a remaining operating rate equal to or larger than an access frequency of the first volume (FIG. 7 S112 Select a Spare Drive Based on a Particular Wear Metric; Col 13, line 38:  The rebuild engine 555 will analyze wear metrics such as the utilization rates for the one or more flash drives in the RAID group 539 (i.e. access frequency of first volume) and select a spare flash drive from the pool of spare drives 560 having a particular wear metric (i.e. operating rate). For instance, the rebuild engine 555 may average the wear or utilization rates of the flash drives, which in this case is the average of 32%, 57% 43% and 53% which equals 46.25%. Scanning the available pool of spare flash drives, the closest drive with a similar utilization rate is the drive at 46% (i.e. 54% of write cycles remaining compared to 53.75% remaining on first volume). Thus, if the spare drive selection policy was enabled to select a drive with a similar utilization rate, such a drive would be selected. Other policy selections may be enabled including selecting a spare with a higher or lower utilization rate based on one or more criteria described elsewhere herein; Col 13 lines 20-33:  a metric that indicates how much of the drives total lifetime write count has been utilized, expressed as a percentage…if the drive is rated for 100,000 write cycles, the drive would have used 68,000 of the 100,000 writes and, consequently, have 32% or 32,000 write cycles remaining before the drive could be expected to fail)…with a storage device in an operating state of the plurality of storage devices (FIG. 6 drives are either RAID Group drives or Spare Drives), and 
move data arranged in the first volume to the second volume generated (Col 9, line 19:  the restored data is copied from the hot spare back onto the newly replaced drive D5' in the corresponding RAID group 410B; It would be obvious to one skilled in the art at the time of the effective filing date that the data is copied from the failed disk to the new disk with the method taught in FIGs. 6 and 7, which has eliminated the prior art steps involving the hot spare shown in FIG. 4; Col 11, line 34: Migration may be accomplished by copying the data and changing the map entries for the logical addressed that were involved to reflect the new logical to physical association).
However, Tamilarasan et al. do not appear to explicitly teach while Joshi et al. disclose:
…and satisfying a required capacity of the first volume ([0019] By allowing member replacement to occur using any replacement PD 206 having a capacity at least as great as the used portion of the capacity of PD 205, the RAID controller controlling RAID storage subsystem 200 can enhance the member replacement capability of RAID storage subsystem 200. Such enhanced member replacement capability can increase flexibility utilization of replacement PDs and can improve reliability of RAID storage subsystem 200; FIG. 3 S306 Is N>=U (U=Used space of smallest PD in DG)?)
Tamilarasan et al. and Joshi et al. are analogous art because Tamilarasan et al. and Joshi et al. teach managing data in RAID.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Tamilarasan et al. and Joshi et al. before him/her, to modify the teachings of Tamilarasan et al. with the teachings of Joshi et al. because requiring the second volume to meet the capacity of the first volume prevents data loss when replacing the first volume with the second volume.
Regarding claim 2, Tamilarasan et al. further disclose: 
The storage apparatus according to claim 1, wherein the processor is configured to 
calculate the remaining operating rate by subtracting a total of access frequencies of a plurality of volumes that are generated with the plurality of storage devices from real operating rates of the plurality of storage devices i.e. subtracting the a total of used access frequency from ; (Col 13 lines 20-33:  a metric that indicates how much of the drives total lifetime write count has been utilized, expressed as a percentage…if the drive is rated for 100,000 write cycles, the drive would have used 68,000 of the 100,000 writes and, consequently, have 32% or 32,000 write cycles remaining before the drive could be expected to fail).
Regarding claim 3, Tamilarasan et al. further disclose: 
The storage apparatus according to claim 1, wherein the processor is configured to 
select, in a case where a plurality of candidates are generatable as a candidate for the second volume, a candidate having the smallest remaining operating rate as the second volume (Col 14, line56:  A list of spares ranked according to a parameter such as wear utilization may be generated; Col 13, line 45:  if the spare drive selection policy was enabled to select a drive with a similar utilization rate, such a drive would be selected; Col 13, line 56:  The utilization rate at which such indicator gets generated may be the same, less than, or greater than the utilization rate that is used to reassign a drive to RAID group 539. Alternatively, or in addition, a list of one or more candidate spare SSDs may be provided to the user where the user can select one from among the list at which point; Col 13 lines 20-33:  a metric that indicates how much of the drives total lifetime write count has been utilized, expressed as a percentage…if the drive is rated for 100,000 write cycles, the drive would have used 68,000 of the 100,000 writes and, consequently, have 32% or 32,000 write cycles remaining before the drive could be expected to fail; It would be obvious to one skilled in the art to choose the candidate with the smallest remaining operating rate because that candidate would be the volume with the most lifetime remaining).
Regarding claim 9, Tamilarasan et al. disclose: 

Generating (FIG. 7 S114 Initiating a Rebuild Process; Col 10, line 19:  spare drives 560 that may be used to swap out failed drives using a rebuild technique), when a failure of a storage device belonging to a first volume that is generated with a plurality of storage devices is detected (FIG. 7 S110 Identify RAID Group Flash Drive Needs to Be Replaced; Col 14, line 66:  In step S110, a RAID group (i.e. a first volume) flash drive is identified as needing to be replaced. This may occur when a flash drive fails unexpectedly; Col 5, line 58:  An LV or LUN (logical unit number) may be used to refer to the foregoing logically defined devices or volumes; FIG. 3 RAID groups RG 108 correspond to LU 110), a second volume (the RAID group with the spare drive replacing the failed drive) having a remaining operating rate equal to or larger than an access frequency of the first volume (FIG. 7 S112 Select a Spare Drive Based on a Particular Wear Metric; Col 13, line 38:  The rebuild engine 555 will analyze wear metrics such as the utilization rates for the one or more flash drives in the RAID group 539 (i.e. access frequency of first volume) and select a spare flash drive from the pool of spare drives 560 having a particular wear metric (i.e. operating rate). For instance, the rebuild engine 555 may average the wear or utilization rates of the flash drives, which in this case is the average of 32%, 57% 43% and 53% which equals 46.25%. Scanning the available pool of spare flash drives, the closest drive with a similar utilization rate is the drive at 46% (i.e. 54% of write cycles remaining compared to 53.75% remaining on first volume). Thus, if the spare drive selection policy was enabled to select a drive with a similar utilization rate, such a drive would be selected. Other policy selections may be enabled including selecting a spare with a higher or lower utilization rate based on one or more criteria described elsewhere herein; Col 13 lines 20-33:  a metric that indicates how much of the drives total lifetime write count has been utilized, expressed as a percentage…if the drive is rated for 100,000 write cycles, the drive would have used 68,000 of the 100,000 writes and, consequently, have 32% or 32,000 write cycles remaining before the drive could be expected to fail)…with a storage device in an operating state of the plurality of storage devices (FIG. 6 Spare Drive; Col 11, line 51:  when selecting a spare drive to replace a failed drive, the spare can be matched to the destination RAID group based on one or more particular criteria or policies (i.e. an operating state)); and 
moving data arranged in the first volume to the second volume generated (Col 9, line 19:  the restored data is copied from the hot spare back onto the newly replaced drive D5' in the corresponding RAID group 410B; It would be obvious to one skilled in the art at the time of the effective filing date that the data is copied from the failed disk to the new disk with the method taught in FIGs. 6 and 7, which has eliminated the prior art steps involving the hot spare shown in FIG. 4; Col 11, line 34: Migration may be accomplished by copying the data and changing the map entries for the logical addressed that were involved to reflect the new logical to physical association).
However, Tamilarasan et al. do not appear to explicitly teach while Joshi et al. disclose:
…and satisfying a required capacity of the first volume ([0019] By allowing member replacement to occur using any replacement PD 206 having a capacity at least as great as the used portion of the capacity of PD 205, the RAID controller controlling RAID storage subsystem 200 can enhance the member replacement capability of RAID storage subsystem 200. Such enhanced member replacement capability can increase flexibility utilization of replacement PDs and can improve reliability of RAID storage subsystem 200; FIG. 3 S306 Is N>=U (U=Used space of smallest PD in DG)?)
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 10, Tamilarasan et al. disclose: 
A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process (claim 15:  A nontransitory computer readable medium comprising instruction code executable by a processor to cause the processor to), the process comprising: 
generating (FIG. 7 S114 Initiating a Rebuild Process; Col 10, line 19:  spare drives 560 that may be used to swap out failed drives using a rebuild technique), when a failure of a storage device belonging to a first volume that is generated with a plurality of storage devices is detected (FIG. 7 S110 Identify RAID Group Flash Drive Needs to Be Replaced; Col 14, line 66:  In step S110, a RAID group (i.e. a first volume) flash drive is identified as needing to be replaced. This may occur when a flash drive fails unexpectedly; Col 5, line 58:  An LV or LUN (logical unit number) may be used to refer to the foregoing logically defined devices or volumes; FIG. 3 RAID groups RG 108 correspond to LU 110), a second volume (the RAID group with the spare drive replacing the failed drive) having a remaining operating rate equal to or larger than an access frequency of the first volume (FIG. 7 S112 Select a Spare Drive Based on a Particular Wear Metric; Col 13, line 38:  The rebuild engine 555 will analyze wear metrics such as the utilization rates for the one or more flash drives in the RAID group 539 (i.e. access frequency of first volume) and select a spare flash drive from the pool of spare drives 560 having a particular wear metric (i.e. operating rate). For instance, the rebuild engine 555 may average the wear or utilization rates of the flash drives, which in this case is the average of 32%, 57% 43% and 53% which equals 46.25%. Scanning the available pool of spare flash drives, the closest drive with a similar utilization rate is the drive at 46% (i.e. 54% of write cycles remaining compared to 53.75% remaining on first volume). Thus, if the spare drive selection policy was enabled to select a drive with a similar utilization rate, such a drive would be selected. Other policy selections may be enabled including selecting a spare with a higher or lower utilization rate based on one or more criteria described elsewhere herein; Col 13 lines 20-33:  a metric that indicates how much of the drives total lifetime write count has been utilized, expressed as a percentage…if the drive is rated for 100,000 write cycles, the drive would have used 68,000 of the 100,000 writes and, consequently, have 32% or 32,000 write cycles remaining before the drive could be expected to fail)…with a storage device in an operating state of the plurality of storage devices (FIG. 6 Spare Drive; Col 11, line 51:  when selecting a spare drive to replace a failed drive, the spare can be matched to the destination RAID group based on one or more particular criteria or policies (i.e. an operating state)); and 
moving data arranged in the first volume to the second volume generated (Col 9, line 19:  the restored data is copied from the hot spare back onto the newly replaced drive D5' in the corresponding RAID group 410B; It would be obvious to one skilled in the art at the time of the effective filing date that the data is copied from the failed disk to the new disk with the method taught in FIGs. 6 and 7, which has eliminated the prior art steps involving the hot spare shown in FIG. 4; Col 11, line 34: Migration may be accomplished by copying the data and changing the map entries for the logical addressed that were involved to reflect the new logical to physical association).
However, Tamilarasan et al. do not appear to explicitly teach while Joshi et al. disclose:
…and satisfying a required capacity of the first volume ([0019] By allowing member replacement to occur using any replacement PD 206 having a capacity at least as great as the used portion of the capacity of PD 205, the RAID controller controlling RAID storage subsystem 200 can enhance the member replacement capability of RAID storage subsystem 200. Such enhanced member replacement capability can increase flexibility utilization of replacement PDs and can improve reliability of RAID storage subsystem 200; FIG. 3 S306 Is N>=U (U=Used space of smallest PD in DG)?)
	The motivation for combining is based on the same rational presented for rejection of independent claim 1.
	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamilarasan et al. and Joshi et al. as applied to claim 1 above, and further in view of Ishikawa et al. (US 2007/0067666).
Regarding claim 4, Tamilarasan et al. and Joshi et al. do not appear to explicitly teach while Ishikawa et al. disclose: 
The storage apparatus according to claim 1, wherein the processor is configured to 
generate, in a case where the second volume is not possible to be generated with the storage device in the operating state (FIG. 7 S15; [0057] the controller 20 or 30 checks whether or not any spare disk; S15 occurs after it is determined that no unused spare disks (i.e. not in use) meeting the criteria are available; [0051] The physical specifications for spare disk selection criteria are not limited to the above examples, and other physical specifications may be adopted or the selection criteria priority (i.e. spare disk not in use) may arbitrarily be changed according to the system configuration), the second volume with a storage device in a non-operating state (FIG. 5 Spare Disk Management Table Usage Status:  In Use) of the plurality of storage devices (FIG. 7 S17 Start Data Recovery to Spare Disk).
Tamilarasan et al., Joshi et al., and Ishikawa et al. are analogous art because Tamilarasan et al., Joshi et al., and Ishikawa et al. teach managing data in RAID.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Tamilarasan et al., Joshi et al., and Ishikawa et al. before him/her, to modify the combined teachings of Tamilarasan et al. and Joshi et al. with the teachings of Ishikawa et al. because when it is not possible to replace the failed disk under optimal conditions, i.e. using a spare that is not currently in use, locating a spare that is currently in use with disk capacity remaining that exceeds the capacity of the failed disk, will enable the failed disk to be replaced. The combination would prevent loss of data from the failed volume.
Regarding claim 5, Ishikawa et al. further disclose: 
The storage apparatus according to claim 4, wherein the processor is configured to 
write, in a case where the plurality of storage devices only include the storage device in the operating state (FIG. 7 S12; FIG. 5 Spare Disk Management Table Usage Status:  Not In Use), the data in the first volume to a free storage area in the plurality of storage devices (FIG. 7 S17 Start Data Recovery to Spare Disk).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137